Citation Nr: 1810927	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-26 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for anemia.  

2.  Entitlement to service connection for anemia. 

3.  Entitlement to service connection for diabetes mellitus.



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1978 to July 2000.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2015, the Board remanded these claims for further development.

The issues of service connection for anemia and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2004 rating decision denied the Veteran's claim of service connection for anemia; the Veteran did not appeal this decision, and new and material evidence was not actually or constructively received within a year of its issuance.  

2.  Evidence received since the February 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for anemia; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision that denied a claim for service connection for anemia is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received, and the claim for service connection for anemia is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision for the portion of the claim being decided herein.

Legal Standards and Analysis  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R.          § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 
38 C.F.R. § 3.156(a), and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran contends that she is entitled to service connection for anemia.  A February 2004 rating decision denied service connection for anemia based on a finding that there was no disability that had been clinically diagnosed.  The Veteran did not file a NOD and new and material evidence was not actually or constructively received within a year of the rating decision.  Therefore, the February 2004 rating decision is final as to the denial of service connection for anemia.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see Turner v. Shulkin, No. 16-1171, 2018 U.S. App. Vet. Claims LEXIS 143 (Feb. 8, 2018).

The evidence of record at the time of the February 2004 rating decision consisted of the Veteran's DD-214, service treatment records (STRs), VA treatment records from April 2000 to April 2003, and private treatment records from Dr. D., Dr. B. B., and Dr. O.  

The evidence associated with the claims file after the February 2004 rating decision includes updated VA treatment records, treatment records from the Martin Army Community Hospital from 2000 to 2007, private treatment records from Dr. P., and an October 2008 statement from the Veteran. 

VA outpatient hospital records of February 2008 reflect a diagnosis of anemia macrocytic with vitamin B12 deficiency.  The February 2008 medical record and diagnosis is new, in that it was not previously of record.  In the October 2008 statement, the Veteran asserted that anemia was found prior to her leaving service but she was not informed at the time, starting B12 injections to treat the anemia after her service ended when another physician noticed that there was a problem.  Since the lack of evidence of a current disability was the basis for the denial of the claim in the prior decision, this new evidence relates to an unestablished fact necessary to substantiate the claim and is material.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010). 

New and material evidence has been received to reopen the claim for service connection for anemia, and reopening the claim is warranted.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim for service connection for anemia is reopened; to this extent only, the appeal is granted.  


REMAND

Service Connection for Anemia

Having reopened the Veteran's claim for service connection for anemia, the Board finds that further development is necessary prior to appellate review.  

As noted above, the Veteran has asserted that she has had anemia since service, however, she has never been provided with a VA examination to determine the nature and etiology of anemia.  Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), VA must provide a VA examination if there is competent evidence of a current disability, evidence of an in-service event, and an indication that the current disability may be associated with the Veteran's service.  Here, there is a current disability; anemia macrocytic, diagnosed in February 2008.  Further, in the Veteran's October 2008 statement, she asserted that anemia was found prior to her leaving service but she was not informed and she did not start B12 injections until another doctor noticed that she had anemia.  VA treatment records reflect that the Veteran has been receiving B12 injections since at least June 2002.  Hence, it is necessary to provide the Veteran on remand with an examination to determine whether her anemia is related to her service.  See McLendon, 20 Vet. App. at 83.  




Service Connection for Diabetes Mellitus 

The Veteran also asserts that she has diabetes mellitus related to her service.  The Board notes that she has also not been provided with a VA examination for diabetes mellitus.  

VA treatment records reflect that the Veteran has diabetes mellitus; fulfilling the first element of McLendon.  20 Vet. App. at 83.  As to evidence of an in-service event, the Veteran's October 2008 statement alleges that she was counseled prior to leaving service that she was borderline diabetic and that she needed to control her sugar intake to avoid diabetes.  STRs from April 1998 reflect that the Veteran did receive dietary counseling while in service.  In addition, STRs dated August 1994 and December 1996 show that the Veteran reported to sick call with complaints of sudden weight gain despite no changes in lifestyle or eating habits.  Finally, STRs from April 2000 show a finding of sugar in the urine.  Therefore, there is an indication of an in-service event.  As there is a current disability and an indication that it may be related to the Veteran's service, it is necessary to provide the Veteran with an examination on remand to determine whether her diabetes mellitus is related to her service.  See McLendon, 20 Vet. App. at 83.  

As the most recent VA treatment records that have been associated with the claims file are from November 2017, updated treatment records shall be obtained upon remand.  In addition, the record indicates that the Veteran receives private treatment for her claimed disabilities.  Therefore, upon remand updated private treatment records shall be obtained with the Veteran's assistance.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to identify the names and addresses of any private treatment providers who have treated her for the claimed anemia or diabetes mellitus.  After securing any necessary VA Form 21-4142, Authorization and Consent to Release Information to VA, all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure these records should be documented in the claims file.

2.  Obtain the Veteran's VA treatment records from November 2017 to the present.

3.  Schedule the Veteran for a VA examination to evaluate her claim for service connection for anemia.  The claims file must be made available to the clinician for review in conjunction with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The clinician must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's anemia is related to the Veteran's service, to include any treatment or testing therein.   

A rationale must be provided for all opinions and conclusions rendered.  Any opinions should address the particulars of this Veteran's medical history, her lay statements, and the relevant medical principles as applicable to this claim.  If the clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Schedule the Veteran for a VA examination to evaluate her claim for service connection for diabetes mellitus.  The claims file must be made available to the clinician for review in conjunction with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The clinician must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's diabetes mellitus is related to the Veteran's service, to include her history of in-service weight gain, the April 2000 finding of sugar in the urine, and the Veteran's lay statements about being counseled in service that she was "borderline diabetic."   

A rationale must be provided for all opinions and conclusions rendered.  Any opinions should address the particulars of this Veteran's medical history, her lay statements, and the relevant medical principles as applicable to this claim.  If the clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford her an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


